Citation Nr: 0922036	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-13 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral high 
frequency sensorineural hearing loss, currently evaluated as 
0 percent disabling. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to 
November 1972. 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Regional 
Office (RO) that confirmed and continued the 0 percent 
evaluation in effect for bilateral high frequency 
sensorineural hearing loss.


FINDING OF FACT

The competent evidence of record reveals that the Veteran's 
overall bilateral hearing loss manifests no worse hearing 
acuity than Level II in the right ear and Level II in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In a December 2006 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim for an increased rating, including 
evidence that his service-connected disability has gotten 
worse.  The letter informed the Veteran of what information 
and evidence he must submit and what information and evidence 
will be obtained by VA.  In addition, the December 2006 
letter, an October 2006 letter, and a May 2008 letter each 
further advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the nature and symptoms 
of his condition, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on his 
employment.  These letters also provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.  The October 
2006 and December 2006 letters further advised the Veteran of 
how the VA assigns an effective date and the type of evidence 
which impacts such.  Finally, the May 2008 letter provided 
the relevant rating criteria for evaluating his hearing 
impairment.  The case was thereafter readjudicated in July 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, reports of VA examination, private 
treatment records, letters from private physicians, and a 
statement from the Veteran's spouse.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.    The Veteran has been an active 
participant in the claims process by responding to notices, 
submitting to a VA examination, and providing evidence and 
argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometric 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.  The evaluation of hearing 
impairment applies a rather structured formula that is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2008).  Further, when the 
average puretone threshold is 30 decibels at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Level.  38 C.F.R. § 4.86(b) (2008).

The evidence of record includes private audiological 
evaluations dated prior to the date of claim, and one from 
February 2008 which is not interpreted.  While speech 
recognition scores were noted as 92 percent for the right ear 
and 84 percent for the left, it is unknown whether the speech 
recognition testing is the Maryland CNC test or whether the 
testing was otherwise conducted in accordance with 38 C.F.R. 
§ 4.85(a).  However, the Board notes that findings are 
consistent with or better than the speech scores reported on 
the 2007 VA examination.  In any event, because the graph is 
not accompanied by numerical results and the word test used 
is not reported, the audiological findings are entitled to 
little, if any, probative value.  

The Veteran contends that he deserves a higher rating because 
he has problems hearing high pitched sounds and low volume 
sounds and voices, and he requires a hearing aid for both 
ears.  He reports that with the aids some hearing problems 
are less severe.  In January 2007, the Veteran's wife 
submitted a statement in which she described the severity of 
the Veteran's hearing loss and the negative impact that this 
service-connected disability has on the lives of the Veteran 
and his family members.  She related how hearing aids improve 
the Veteran's ability to hear in certain situations, but 
unfortunately, the Veteran accidentally smashed one of the 
hearing aids, and because he no longer has insurance coverage 
to pay for repairs, he had only a left ear hearing aid at 
that time.    

In a January 2007 letter, a private physician wrote that the 
Veteran was found to have a bilateral sensorineural hearing 
loss associated with tinnitus.  In February 2008, another 
private physician said that the Veteran complained of chronic 
hearing loss and tinnitus and that he had worn hearing aids 
for the previous nine years.  He said the Veteran's last 
audiological testing had been 1 1/2 years prior to that time.  
The physician's impression was high frequency moderate to 
severe sensory hearing loss and tinnitus secondary to hearing 
loss. 

In January 2007, the Veteran was afforded a VA audiometric 
examination.  Testing indicated that puretone hearing 
threshold levels in decibels in the right ear were 
35, 40, 55 and 75, at 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 35, 40, 65 and 
80.  The average puretone thresholds were 51 decibels in the 
right ear and 55 decibels in the left ear.  Speech 
recognition ability was 88 percent in the right ear and 84 
percent in the left ear.  The examiner stated that in the 
right ear the Veteran had hearing within normal limits 
through 500 Hertz, sloping to a mild to a moderate 
sensorineural hearing loss through 3000 Hertz, falling 
steeply 
to a severe sensorineural hearing loss thereafter.  In the 
left ear, the Veteran had hearing within normal limits at 250 
Hertz, sloping to a moderately severe sensorineural hearing 
loss at 3000 Hertz, then steeply to a severe to a profound 
sensorineural hearing loss thereafter.  

Applying the findings from the January 2007 VA audiological 
examination to Table VI in 38 C.F.R. § 4.85 yields a finding 
of Level II hearing acuity in the right ear and Level II 
hearing acuity in the left ear.  Where hearing loss is at 
Level II in one ear and Level II in the other, a 0 percent 
rating is assigned under Table VII.  38 C.F.R. § 4.85.  
Moreover, the findings do not reflect an exceptional pattern 
of hearing pursuant to 38 C.F.R. § 4.86.  Thus, the competent 
evidence of record fails to demonstrate that a compensable 
rating is warranted for the Veteran's service-connected 
bilateral hearing loss.  Accordingly, the currently assigned 
noncompensable evaluation is appropriate.  

The Board notes that in the May 2008 VA Form 9, the Veteran 
asserted that a performance intensity function test had not 
been performed by the VA, which he said was required by VA 
regulation.  However, no such test is required to resolve the 
Veteran's claim.  See 38 C.F.R. § 4.85; 38 C.F.R. § 4.86.  
Rather, an examination for hearing impairment for VA purposes 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are 
conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).  The 2007 VA examination complied with these 
requirements.  The examiner also reported the impact the 
Veteran's hearing had on functional impairment, in that he 
had difficulty understanding conversational speech in noisy 
places, had some difficulty hearing women's voices, and had 
difficulty hearing at the theater and on the phone.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the 
examination is sufficient for evaluating the Veteran's 
hearing loss.

The Board is cognizant of the Veteran's contentions 
concerning his difficulty in hearing and the costs associated 
with repairing and replacing his hearing aids, but as noted 
above, the assignment of disability ratings for hearing 
impairment is derived from a mechanical formula based on 
levels of puretone threshold average and speech 
discrimination.  

The Veteran's service connected bilateral hearing loss has 
not been shown to more nearly approximate the criteria for a 
compensable evaluation during any portion of the appeal 
period.  Accordingly, different ratings for different time 
periods are not in order and the assigned rating is 
appropriate for the entire period of the Veteran's appeal.  
See Hart, supra.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for more severe hearing loss than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for bilateral high frequency 
sensorineural hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


